

115 HR 5761 IH: Ending Maternal Mortality Act of 2018
U.S. House of Representatives
2018-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5761IN THE HOUSE OF REPRESENTATIVESMay 10, 2018Mr. Krishnamoorthi (for himself, Ms. Herrera Beutler, Mr. Ryan of Ohio, Ms. Blunt Rochester, Ms. Norton, Mr. Johnson of Georgia, Ms. Wilson of Florida, Ms. Michelle Lujan Grisham of New Mexico, Mr. Cohen, Mr. Hastings, and Ms. Hanabusa) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to submit to the Congress on a biennial basis
			 a national plan to reduce the rate of maternal mortality.
	
 1.Short titleThis Act may be cited as the Ending Maternal Mortality Act of 2018. 2.FindingsThe Congress finds as follows:
 (1)Four million American women give birth each year, and an estimated 700 will die annually during pregnancy, childbirth, or the postpartum period.
 (2)The United States ranks 47th for maternal mortality rate globally, and is one of only eight countries in which the maternal mortality rate is rising. It is estimated that, between 2000 and 2014, the United States maternal mortality rate grew by 26.6 percent.
 (3)Common causes of maternal mortality include obstetric hemorrhage, hypertension and preeclampsia, sepsis, and substance use disorder and overdose.
 (4)More than half of maternal deaths are likely preventable. (5)Additionally, 65,000 American women experience severe maternal morbidity (SMM) annually, meaning the physical and psychological conditions that result from, or are aggravated by, pregnancy have an adverse effect on the health of a woman.
 (6)Racial and ethnic disparities persist across the Nation, and Black women are three to four times more likely to die from complications of pregnancy or childbirth than White women.
 3.Plan for reducing maternal mortalityThe Public Health Service Act is amended by inserting after section 229 of such Act (42 U.S.C. 237a) the following new section:
			
				229A.Plan for reducing maternal mortality
 (a)In generalNot later than 1 year after the date of enactment of the Ending Maternal Mortality Act of 2018, and biennially thereafter, the Secretary shall develop and submit to the Congress a national plan to reduce the rate of preventable maternal mortality, with the goals of—
 (1)cutting the rate in half over the 10 years following such date of enactment; and (2)eliminating preventable maternal deaths by the date that is 20 years after such date of enactment.
 (b)Objectives; strategyIn each biennial plan under subsection (a), the Secretary shall include— (1)a list of objectives for meeting the goals described in subsection (a); and
 (2)a strategy for implementing the plan across the agencies and offices of the Department of Health and Human Services.
 (c)Specific issuesIn each biennial plan under subsection (a), the Secretary shall address the following: (1)Increasing public understanding of maternal mortality and severe maternal morbidity, including risk factors, warning signs, and prevention of common causes like hemorrhage, preeclampsia, and substance use disorders and other mental health conditions.
 (2)Improving understanding of the root causes of maternal mortality and severe maternal morbidity, including both medical and socioeconomic factors.
 (3)Improving data collection, including State-level reporting. (4)Identifying at-risk populations and eliminating disparities that persist based on a mother’s race, ethnicity, socioeconomic status, and geographic location.
 (5)Supporting and expanding maternal mortality review committees that bring together public and private relevant stakeholders to review cases of pregnancy-related and pregnancy-associated complications and deaths to make recommendations to improve the quality of care and outcomes.
 (6)Assessing hospital culture of safety in maternity care and how best to provide resources to improve outcomes.
 (7)Improving health and treatment services for expectant mothers struggling with substance use and mental health disorders.
 (8)Studying and supporting local and targeted responses to maternal death. (9)Identifying Federal programs and activities to reduce maternal mortality and making recommendations for improving the effectiveness and coordination of such programs and activities.
 (d)Public postingThe Secretary shall make each plan submitted to the Congress under this section publicly accessible on the website of the Department of Health and Human Services.
 (e)ConsultationIn developing each biennial plan under this section, the Secretary shall solicit input from organizations representing patients, health care providers, hospitals, other treatment facilities, public health departments and practitioners, and other entities, as appropriate.
 (f)DefinitionsIn this section: (1)The term maternal mortality refers to maternal deaths that occur during, or within the 12 months following, pregnancy.
 (2)The term maternal morbidity refers to pregnancy-related and pregnancy-associated complications that do not result in maternal death.
 (3)The term severe maternal morbidity includes unexpected outcomes of labor and delivery that result in significant short- or long-term consequences to a woman’s health..
		